Citation Nr: 0428211	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  99 - 06 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
right eye disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
December 1945.  This matter came before the Board of 
Veterans' Appeals on appeal from rating decisions by the 
Department of Veterans Affairs New York, New York Regional 
Office (RO), which declined the veteran's application seeking 
to reopen previously denied claims of entitlement to service 
connection for a bilateral knee disorder and a right eye 
disorder.  

The issue of service connection for bilateral knee disorders 
based on a de novo review of the records is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

FINDINGS OF FACT

1.  Service connection for a bilateral knee disorder and a 
right eye disability was denied by an unappealed RO rating 
decision in June 1961.

2.  Evidence concerning the right eye disability received 
subsequent to the June 1961 rating decision is not so 
significant that it must be considered to fairly decide the 
merits of the claim.

3.  The evidence concerning the bilateral knee disabilities 
received since the June 1961 RO decision new and bears 
directly and substantially on the matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the claim for service connection for bilateral 
knee disorders.


CONCLUSIONS OF LAW

1.  The unappealed June 1961 rating decision, which denied 
service connection for bilateral knee and right eye 
disabilities, is final. 38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a right eye 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003). 

3.  New and material evidence has been submitted, and the 
claim for service connection for bilateral knee disabilities 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001. These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case. See 66 
Fed. Reg. 45620-45632 (August 29, 2001).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the pertinent rating decisions, a March 1999 statement of 
the case and supplemental statements of the case dated in 
March 2000, and June 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in a May 2003 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The record discloses that VA has met its duty to 
assist the veteran also in obtaining evidence necessary to 
substantiate his claim.  Most notably VA treatment records 
and reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The appellant was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to her case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Right Eye Disability

Factual Background

The evidence on file at the time of the June 1961 rating is 
briefly summarized.  The veteran's service medical records 
show that the veteran was seen at an Aid Station in August 
1942 with complaints referable to his left eye.  It was noted 
that the veteran probably got sand in his eye accidentally 
while on maneuvers.  He was transferred to an evacuation 
hospital where it was determined that he had a foreign body 
in the left eyelid.  The foreign body was removed.  
Conjunctiva irritation was diagnosed.  In October 1943 the 
veteran was evaluated and treated by service physician for 
injury to his left eye due to being struck in that eye by a 
beer bottle.  It was noted on examination that the left 
eyelids were swollen and discolored but that no injury to the 
globe was discernable and that the veteran's vision in each 
eye was clear.  No further complaints and/or findings 
referable to the veteran's eyes were recorded thereafter in 
the service medical records.  On the veteran's medical 
examination for service separation in December 1945 a 
physical examination of the veteran's eyes found no 
abnormality.  Uncorrected vision was 20/20.

In the veteran's original application for compensation 
benefits received in April 1961, he reported that he 
sustained an injury to the right eye in approximately 1943.
An April 1961 private medical statement is to the effect that 
the physician had treated the veteran between October 1948 
and February 1951 and clinical findings during this period 
included blurring of vision, more marked on right eye.  He 
also stated that the veteran was diagnosed as suffering from 
bilateral choroiditis.

In a statement also received in April 1961, a private 
physician stated that he had treated the veteran in April 
1951and in May 1951 for bilateral uveitis.  

On the basis of the evidence described above, the RO in June 
1961 determined that the veteran had not demonstrated an 
existing eye disorder attributable to service. The veteran 
was notified of this decision and of his appellate rights.  
He did not appeal this determination which is now final.  
38 U.S.C.A. § 7105.  However, the veteran may reopen his 
claims by submitting new and material evidence. 38 U.S.C.A. § 
5108 (West 2002).

The provisions of 38 C.F.R. § 3.156(a) (2001), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992

The evidence submitted since the June 1961 decision consists 
of VA treatment records compiled since January 1998, reports 
of VA examination afforded the veteran in December 1997 and 
June 2003, and a transcript of the veteran's testimony at a 
personal hearing on appeal before a hearing officer at the RO 
in October 1999.  The veteran's December 1997 VA medical 
examination shows no complaints and/or findings referable to 
the veteran's eyes.  The relevant VA outpatient treatment 
records show that the veteran presented at a VA geriatric 
primary care clinic in January 1998 with complaints referable 
to his knees.  On physical examination of the veteran's eyes 
the veteran's examiner was unable to visualize fundi 
adequately secondary to cataracts, bilaterally, right eye 
greater than left.
 
At a personal hearing on appeal in October 1999 the veteran 
testified that he had current difficulty with vision in the 
right eye.  He described the events resulting in an injury to 
his eye by a beer bottle in service.  He said he received 
treatment for his eyes from two private physicians, in the 
late 40s and that VA has the pertinent records.

The veteran's most recent VA examination in June 2003 focused 
on the veteran's PTSD.  There were no findings referable to 
his eyes.

Analysis

The veteran's testimony at his personal hearing in October 
1999 as well as his statements are essentially to the effect 
that he has a current right eye disability is the result of 
an injury to his eye by a beer bottle in service.  The 
veteran's statements are essentially cumulative in nature.  
In this regard the service medical records show that the left 
eye was struck by the beer bottle.  No abnormality of the 
right eye was reported.  Additionally the separation 
examination showed normal vision in the right eye. 

The relevant clinical records received since the June 1961 RO 
rating decision show that the veteran was assessed in the 
late 1990s as suffering from cataracts, bilaterally.  This is 
more than fifty-two years after service.  There are no 
medical records, which relate the veteran's current cataracts 
to service.  Accordingly, the Board finds that the evidence 
received since the June 1961 decision is not new and material 
and the claim for service connection for a right eye 
disability is not reopened.

Bilateral Knee Disorder 

The veteran's service treatment records are negative for 
complaints and/or findings referable to the veteran's knees.  
The  December 1945 medical examination for service discharge, 
showed a medical history of arthritis in both knees since 
1943.  His examiner noted on physical examination at that 
time that the knees were occasionally symptomatic and that no 
abnormalities were noted on examination.  

Received in 1961 were private medical records pertaining to 
treatment for his eyes.

In June 1961 the RO denied service connection for a 
disability involving his knees. At that time the RO 
determined that a knee disorder was not shown on his last 
examination.  The veteran was notified of this decision and 
of his appellate rights.  He did not appeal this 
determination which is now final.  38 U.S.C.A. § 7105. 
However, the veteran may reopen his claims by submitting new 
and material evidence. 38 U.S.C.A. § 5108 (West 2002).

The provisions of 38 C.F.R. § 3.156(a) (2001), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence submitted since the June 1961 decision consists 
of VA treatment records compiled since January 1998, reports 
of VA examinations afforded the veteran in December 1997 and 
June 2003, and a transcript of the veteran's testimony at a 
personal hearing on appeal before a hearing officer at the RO 
in October 1999.  The veteran's December 1997 VA medical 
examination shows no complaints and/or findings referable to 
the veteran's knees.  On PTSD examination, knee pain was 
noted as an Axis III	diagnoses.  T

The relevant VA outpatient treatment records show that the 
veteran presented at a VA geriatric primary care clinic in 
January 1998 with a report of injury to his knees in service 
and complaints of bilateral knee pain since service.  When 
seen at a VA orthopedic clinic in November 1998 the veteran 
was noted to have a left varus knee with significant 
arthritic change.  In a March 1999 rehabilitation 
consultation the veteran was reported to use a knee brace and 
a straight cane for walking.  It was noted that a September 
1998 x-ray of the veteran's knees had shown degenerative 
joint disease (DJD) changes in both knees, right greater than 
left.  On physical examination the veteran was noted to have 
a 1-inch long scar on the right medial aspect of the right 
knee.  The veteran stated that this was the result of a bomb 
injury in service when a piece of metal cut the skin and soft 
tissue without bone injury.  Bilateral knee DJD change was 
diagnosed.  Between 2000 and 2004 the veteran was evaluated 
and treated by VA on a number of occasion for complaints of 
chronic knee pain.  The veteran's most recent VA examination 
in June 2003 focused on the veteran's PTSD.  There were no 
findings referable to his knees.

At a personal hearing on appeal in October 1999 the veteran 
testified that he suffered an injury to both knees in service 
while acting as an aircraft gunner and had current difficulty 
with his knees.  He said that following service he received 
treatment for his knees but was unable to remember where he 
got that treatment.    

Analysis

The relevant clinical records received since the June 1961 RO 
rating decision show that the veteran as been evaluated and 
treated since January 1998 for complaints referable to his 
knees and has been diagnostically assessed as suffering from 
arthritis in both knees.  The Board finds that this evidence 
is new and material in that it establishes for the first time 
the presence of arthritis of the knees following service.  
Accordingly, the claim is reopened. 


ORDER

New and material evidence having been received, the claim for 
service connection for a bilateral knee disorder is reopened 
and to this extent only, the claim is granted. 

New and material evidence not having been received, the 
application to reopen the claim for service connection for a 
right eye disorder is denied.


REMAND

The veteran's claim for service connection for bilateral knee 
disorders has been reopened, and it is now incumbent upon VA 
that all of the evidence of record, both old and new, be 
considered with regard to this claim.  The service separation 
examination noted a history of arthritis of the knees.  The 
current medical evidence confirms the presence of arthritis 
of the knee.  As such, the Board finds that a current 
examination is warranted.

Accordingly, the case is REMANDED for the following:
 
1. The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any private and VA medical 
records, not of record, which pertain to 
treatment for his knees covering the 
period from December 1945 to the present.

2.  Thereafter, the RO is requested 
schedule the veteran for an examination 
by an orthopedist to determine the 
severity, nature, and etiology of any 
bilateral knee disabilities.  The 
veteran's claims folder must be made 
available to the examiner.  All tests 
deemed necessary should be performed.  It 
is requested that the examiner obtain a 
detailed medical history.  Following the 
examination, the examiner is requested to 
render an opinion as to whether the 
veteran's current bilateral knee 
disabilities are as likely as not related 
to military service, to include the 
complaints noted at the time of the 
separation examination.  A complete 
rational for any opinion expressed should 
be included in the report.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



